DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I-A (claims 2 and 3, with claim 1 being a linking claim) in the reply filed on July 27, 2022 is acknowledged.  The traversal is on the ground(s) that the inventions have the same or nearly the same classification and thus the search would not be a burden.  This is not found persuasive because the search is not limited to the primary classification does not mean the classification search of the inventions are the same. The restriction requirement stated the reason there is an examination/search burden is that the inventions require different search queries.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (U.S. Pat. No. 5,696,580) in view of Ryan et al. (U.S. Pat. No. 8,885,156)

With respect to claim 1, Kubo shows a refractometer for a single use system, the refractometer comprising (strike-outs indicate claimed limitation not shown by Kubo):

a single use prism (2; Fig. 4A), t
a light source (1, Fig. 6), the light source disposed within the enclosure such that the light source is configured to selectively emit light in a light path emanating from a location external to the single use prism, the light path extending from the light source through the light-accepting surface of the single use prism to the interface surface, the light path being substantially perpendicular to the light-accepting surface and to the longitudinal axis of the passage;
an index of refraction (IoR) sensor (3, Fig. 6), the IoR sensor disposed within the interior chamber of the enclosure such that the IoR sensor is configured to detect total internal reflection light that reflects from the light path at the interface surface and passes through the light-refracting surface of the single use prism, the IoR sensor being configured to generate an IoR signal indicative of the total internal reflection light the IoR sensor detects.

With respect to the term “single-use,” this is taken to be the intended purpose of the prism and there is no reason why Kubo’s prism could not be used only a single time. It is not found to impart any particular structure to the prism.
Kubo does not show an enclosure with the prism disposed removably within.
Ryan shows a refractometer (Abstract) housed in an enclosure (Fig. 3; cover 64, base 40, etc.). Ryan teaches a prism is fixed within the base (e.g. col. 8,ll 43-45), but does not teach if the prism is fixed permanently or removably, leaving the choice to the artisan.
Before the effective filing date of the claimed invention, it would have been obvious to house the refractometer in an enclosure or cover in order to keep the optical elements in optical alignment, to protect the refractometer from the environment such as contaminants and stray light, and protect the user from the laser. The artisan would have fixed the prism removably for purposes such as repairs, calibration, optical alignment, and modularity.

2. The refractometer according to claim 1, wherein the body of the single use prism is optically transmissive after the single use prism is sterilized by being irradiated (“cell of glass or the like,” col. 2. ll. 58-60; glass would be transmissive after it is sterilized).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo and Ryan as applied to claim 2 above, and further in view of Official notice.
	Kubo teaches the prism a glass and the like (col. 2. ll. 58-59), but does not list all the materials that are like glass, and in particular, does not identify it being a polymer as recited in claim 3.
Official notice is taken that polycarbonate was a well known material that is like glass and is a polymer.
Before the effective filing date of the claimed invention, it would have been obvious to use polycarbonate for its expected transparent property of being like glass.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886